                 Case 2:19-cv-00555-RSM Document 1 Filed 04/12/19 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE
10 J R HAYES & SONS, INC., a Washington
     Corporation,                                    No.;
11
                           Plaintiff,                NOTICE OF REMOVAL OF DEFENDANT
12                                                   COLONY INSURANCE COMPANY
            V.
13
     COLONY INSURANCE COMPANY, a non-
14 admitted insurance company headquartered in
     Virginia,
15
                           Defendant.
16
17          TO:            J R HAYES & SONS, INC.;

18          AND TO;        Jack Zahner and Rose McCarty, attorneys for Plaintiff;
19          AND TO:        Clerk, King County Superior Court.

20          Under 28 U.S.C. Sections 1332, 1441, and 1446, Defendant Colony Insurance

21 Company removes to this Court the state court action described below. In support of this
22 Notice, Colony states as follows:
23          1.      On March 15, 2019, Plaintiff J R Hays & Sons, Inc., filed a Complaint in King

24 County Superior Court (JR Hayes & Sons, Inc. v. Colony Insurance Company, Case No. 19-
25 2-07462-1 SEA (the state court action)).
26          2.      On March 15, 2019, J R Hayes served a copy of the Summons and Complaint

     NOTICE OF REMOVAL OF DEFENDANT COLONY INSURANCE               PAGE 1    Biillivant|Houser|BaiIey PC
     COMPANY                                                                 1700 Seventh Avenue, Suite 1810
                                                                             Seattle, Washington 98101-1397
     NO.:                                                                    Telephone: 206.292,8930
                Case 2:19-cv-00555-RSM Document 1 Filed 04/12/19 Page 2 of 4



 1 on the Office of the Insurance Commissioner, who accepted service on behalf of Colony. On
 2 March 19, 2019, J R Hayes also served Colony.
 3         3.      Under 28 U.S.C. Section 1446(b), Colony timely files this Notice within 30

 4 days after service of the Summons and Complaint upon the Washington Insurance
 5 Commissioner.
 6         4.      In J R Hayes’s Complaint, it pleads claims against Colony for violations of the

 7 Washington Insurance Fair Conduct Act and the Washington Consumer Protection Act,
 8 insurance bad faith, breach of contract, and declaratory judgment. Colony denies any and all
 9 liability and damages.
10 A.      Jurisdiction

11         7.      The state court action may be removed to this Court under 28 U.S.C. Section

12 1441 because this Court has original jurisdiction under 28 U.S.C. Section 1332, based upon
13 the complete diversity of the parties.
14         8.      JR Hayes, upon information and belief, is a Washington corporation with its

15 principal place of business in King County, Washington. Colony is an Virginia corporation
16 with its principle place of business in Richmond, Virginia. Accordingly, there is complete
17 diversity between the parties in satisfaction of 28 U.S.C. Section 1332(a).
18         9.      Colony denies any and all liability for J R Hayes’s legal claims. But, the

19 alleged amount in controversy satisfies the $75,000 jurisdictional threshold in 28 U.S.C.
20 Section 1332(a). Specifically, J R Hayes seeks liability insurance coverage from Colony for
21 third-party claims against J R Hayes and other parties alleging damages exceeding
22 $35,000,000.'
23 B.      Venue

24         10.     Venue is proper in the United States District Court for the Western District of

25
26 ' City ofissaquah v. Ora Talus 90, LLC (Case no. 18-CV-00910 RSM), Dkt. No. 34, ]| 75.
     NOTICE OF REMOVAL OF DEFENDANT COLONY INSURANCE               PAGE 2    BiilIivant|Houser|Bailey PC
     COMPANY                                                                 1700 Seventh Avenue, Suite 1810
                                                                             Seattle, Washington 98101-1397
     NO.:                                                                    Telephone; 206.292.8930
               Case 2:19-cv-00555-RSM Document 1 Filed 04/12/19 Page 3 of 4




 1 Washington, because it is the district embracing the place where the state court action is
 2 pending.^
 3 C.       Intradistrict Assignment

 4          11.     Assignment is proper to the Seattle Division because J R Hayes filed the

 5 Complaint in King County, Washington.^
 6 D.       Procedure After Removal

 7           12.    The process, pleadings, and orders served on Colony in this action include the

 8 Summons and Complaint. In accordance with 28 U.S.C. Section 1446(a) and LCR 101, a
 9 true and correct copy of the process, pleadings, and orders, as well as all additional records in
10 the state court action, are attached to this Notice.
11           13.    In accordance with 28 U.S.C. Section 1446(d), Colony will file, in King

12 County Superior Court, a Notice to Plaintiff and to the State Court Clerk of Removal to the
13 U.S. District Court.
14           14.    By filing this Notice, Colony does not waive, and expressly reserves, all rights,

15 defenses, and objections of any nature that Colony may have to J R Hayes’s legal claims.
16          DATED: April 12, 2019

17                                                  BULLIVANT HOUSER BAILEY PC

18                                                  By /s/ Matthew J. Sekits____________________
                                                       Matthew J. Sekits, WSBA #26175
19                                                     E-mail: matthew.sekits@bullivant.com
20
                                                    By /s/ Javme N. Mori
21                                                     Jayme N. Mori, WSBA #50578
                                                       E-mail: jayme.mori@bullivant.com
22
                                                         Attorneys for Defendant Colony Insurance
23                                                       Company

24
     ^ 28 U.S.C. § 1441(a); Polizzi v. Cowles Magazines, Inc., 345 U.S. 663, 666, 73 S. Ct. 900, 97 L. Ed.
25 1331 (1953).
26 'See LCR 101(e); LCR3(d)(1).
     NOTICE OF REMOVAL OF DEFENDANT COLONY INSURANCE                     PAGE 3     BullivantlHouser|BaiIcy PC
     COMPANY                                                                        1700 Seventh Avenue, Suite 1810
                                                                                    Seattle, Washington 98101-1397
     NO.:                                                                           Telephone: 206.292.8930
              Case 2:19-cv-00555-RSM Document 1 Filed 04/12/19 Page 4 of 4



 1                                  CERTIFICATE OF SERVICE

 2         I hereby certify that on April 12, 2019, I electronically filed the foregoing with the

 3 Clerk of the Court using the CM/ECF e-filing system which will send notification of such
 4 filing to the persons listed below:
 5 Jack Zahner                                                 via hand delivery,
                                                               via first class mail,
     Rose McCarty                                              via email
 6 FOSTER PEPPER PLLC
                                                               CM/ECF Eservice
     111 Third Avenue, Suite 3000
 7 Seattle, WA 98101
     iack.zahner@,foster.com
 8 rose.mccartyfolfoster.com
 9 Attorneys for Plaintiff
10
11         Dated: April 12, 2019.

12
13                                            /s/ Genevieve Schmidt
                                              Genevieve Schmidt, Legal Assistant
14
15
16
17
18
19
20
21
22
23
24
25
26
     NOTICE OF REMOVAL OF DEFENDANT COLONY INSURANCE               PAGE 4     Biillivant|HousciiBailcy PC
     COMPANY                                                                  1700 Seventh Avenue, Suite 1810
                                                                              Seattle. Washington 98101-1397
     NO,:                                                                     Telephone: 206,292,8930
